DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a disposable hygiene article comprising an absorbent core having a first region, a second region, and a crotch region, wherein the first region has its narrowest width in the front portion or at the location of the transition between the front region and the crotch region, and further comprising first and second compression lines extending from a front endpoint located at or adjacent an outer edge of the first region and a rear endpoint located at or adjacent an outer edge of the first region and a turning point located left of the centerline of the article and right of the front and rear endpoints. The closest prior art, made herein of record but not relied upon for any rejection, U.S. Patent 7,312,372 to Miyama et al., discloses a hygiene article having first and second compressed regions 15 located in the first region and having first and second endpoints adjacent the outer edge and a turning point located to the left of the centerline V and to the right of the first and second endpoints 15A, as shown in figure 1. However, Miyama does not disclose these features in combination with the first region having a narrowest width in the front portion or at the location of the transition between the front region and the crotch region. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781